918 F.2d 187
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Marvin H. DAVIS, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
No. 90-3241.
United States Court of Appeals, Federal Circuit.
Oct. 15, 1990.

PAULINE NEWMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and RADER, Circuit Judge.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board, Docket No. CHO7528910495, affirming the suspension of Marvin H. Davis, a forklift operator for the Department of Defense, from duty and pay for 20 days for threatening a supervisor with bodily harm is affirmed on the basis of the administrative judge's opinion dated September 11, 1989, which became final on February 8, 1990.